
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to repeal the twenty-second article of amendment, thereby
		  removing the limitation on the number of terms an individual may serve as
		  President.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					The twenty-second article of amendment to
				the Constitution of the United States is hereby
				repealed.
					.
		
